J-S78024-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DIMITRIUS BROWN                            :
                                               :
                       Appellant               :   No. 3480 EDA 2017

      Appeal from the Judgment of Sentence Entered September 28, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0012767-2015


BEFORE:      LAZARUS, J., McLAUGHLIN, J., and STEVENS*, P.J.E.

MEMORANDUM BY McLAUGHLIN, J.:                            FILED APRIL 22, 2019

        Dimitrius Brown appeals from the judgment of sentence entered

following his conviction for third-degree murder1 and related firearms

offenses.2 Brown argues that the court erred in overruling his objection to a

remark the prosecutor made during her closing argument, the evidence was

insufficient to support the verdict, the verdict was against the weight of the

evidence, and the court failed to give adequate consideration to mitigating

factors during sentencing. After careful review, we affirm.



____________________________________________


*    Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. § 2502(c).

2Brown was convicted of persons not to possess firearms, firearms not to be
carried without a license, and carrying a firearm in public in Philadelphia. See
18 Pa.C.S.A. §§ 6105(c)(8), 6106(a)(1), and 6108, respectively.
J-S78024-18



       The trial court recounted the facts of the crime as evidence presented

at Brown’s jury trial, and we need not restate them at length here. See Trial

Court Opinion, filed December 21, 2017, at 2-4. In sum, two eyewitnesses

testified that they saw 19-year-old Brown shoot Duval DeShields, Jr., a 14-

year-old, in the head, causing his death.

       A third witness, O.B., testified that he had not seen the shooting.

However, the Commonwealth introduced as substantive evidence a sworn,

written statement O.B. had made to police detectives after the shooting, in

which O.B. stated he had witnessed the shooting and identified Brown as the

shooter. In response, O.B. protested that the statement was forged, he never

went to the police station, does not know Brown, and was only testifying at

trial due to a subpoena. Detective William Sierra testified that he took O.B.’s

statement,     a     week   after   the   shooting,   at   the   police   station.   The

Commonwealth also introduced the sign-in records from the police station,

showing an entry for O.B. on the date of the statement.

       Aside from other law enforcement and medical testimony, the

Commonwealth entered into evidence recordings of multiple phone calls

Brown made from prison. These exhibits were not transmitted to this Court as

part of the certified record, and the phone calls were not transcribed in the

trial transcript.3



____________________________________________


3 Photocopies of the covers of the CDs containing the recordings were included
in the record.

                                           -2-
J-S78024-18



      In Brown’s defense, Brown’s father testified that he was with Brown in

another part of the city on the night of the murder. However, his testimony

contradicted the statement he had previously given defense counsel regarding

the places and times he was with Brown on the night of the shooting. In

addition, he testified that he had not contacted anyone to disclose the alibi

until he contacted defense counsel ten days before the trial.

      After the close of evidence, the court instructed the jury that closing

arguments are not evidence and that the jury is not bound by counsel’s

recollection of the evidence or counsel’s perspective. During his closing

argument, Brown’s attorney emphasized that O.B. had recanted the statement

he gave to the detectives identifying Brown as the shooter. Specifically,

Brown’s attorney argued to the jury, “[O.B.] got on the witness stand. He said

that statement, forget about it, never happened, nothing.” N.T., 7/12/17, at

99.

      During the Commonwealth’s closing argument, the prosecutor argued

that it is common for witnesses to recant statements. The prosecutor stated,

      You heard from [O.B.] on the first day of trial, and I said he is
      what we call, “south.” What do I mean by that? He recanted or
      tried to take back what he told the detectives. He made an
      inconsistent statement. When I say, “south,” that is actually a
      common phrase we use. Because it is that common for witnesses
      to recant.

Id. at 119.

      Brown objected. The court overruled the objection, but instructed the

prosecutor to explain her comment to the jury. The prosecutor argued to the

                                    -3-
J-S78024-18



jury that prior inconsistent statements are admissible as evidence of the truth

if written and signed. She then set forth facts supporting why the jury should

not find O.B.’s trial testimony credible, including that he had admitted that he

was testifying reluctantly, under subpoena, and that he claimed never to have

made a statement to the police, or even gone to the police station, which was

contradicted by the testimony of the detective who took his statement at the

police station and the sign-in book. The prosecutor also argued that O.B.’s

written statement was credible, noting that the content of his statement

corroborated the testimony of the two other eyewitnesses, and that

immediately after the shooting, 14-year-old O.B. would not have been

thinking about the repercussions of making a truthful statement to the police.

      The prosecutor also re-played one of the phone calls Brown made from

prison. The prosecutor described the content of the call as an attempt by

Brown to instruct O.B. to recant his statement:

         They’re talking about [O.B.]. . . . [Brown] says: “Either you
         can give him [Brown’s attorney’s] number so that when
         [O.B.] goes down to his office and, like, fill out paperwork,
         like a statement, like it was a lie, like the mother fucking
         homicide detectives, like, made him do that.”

Id. at 126. Brown did not object to this characterization of the recording, or

the prosecutor’s explanation for why the jury should credit the contents of

O.B.’s statement.

      The jury convicted Brown of the offenses listed above. At the sentencing

hearing, both Brown and the Commonwealth presented evidence, and the



                                     -4-
J-S78024-18



court reviewed the contents of a presentence investigation report and mental

health report. The court sentenced Brown to serve a term of 20 to 40 years’

imprisonment for third-degree murder and lesser sentences on the other

charges, for an aggregate of 22½ to 45 years’ imprisonment. 4 Brown filed a

post-sentence motion, which the court denied.

       Brown appealed, and presents the following issues:

       A. Whether the trial court erred in overruling defense counsel’s
       objection to the prosecutor’s closing argument that it was
       common for witnesses to recant, thereby causing significant
       prejudice to [Brown]?

       B. Whether the trial court erred in sentencing [Brown] to 25 to 50
       years of confinement despite his mitigation presented at the
       sentencing hearing.

       C. Whether the evidence was sufficient under the appropriate
       standards of review to prove the charges beyond a reasonable
       doubt.

       D. Whether the verdict was against the weight of the evidence.

Brown’s Br. at 5.

                     I. The Prosecutor’s Closing Remarks

       In his first issue, Brown argues that the prosecutor improperly remarked

during her closing argument that it was common for witnesses to recant prior

statements. Brown contends that the prosecutor’s comment did not “relate

back to the evidence of record.” Brown’s Br. at 10. Brown also argues the
____________________________________________


4 The court sentenced Brown to serve a consecutive term of two and one-half
to five years’ imprisonment for persons not to possess a firearm and
concurrent terms of two and one-half to five years’ and one to two years’
imprisonment for firearms not to be carried without a license and carrying a
firearm in public in Philadelphia, respectively.

                                           -5-
J-S78024-18



comment constituted “improper vouching for the prior statement and the

police testimony about it,” and “prejudiced the jury to think they need not

consider the direct testimony of O.B.” Id.

        Initially, we note that it would be within our purview to find this claim

waived, as Brown did not request a mistrial or curative instruction either

during trial or in his post-sentence motion, in which Brown did not raise the

issue    of the   prosecutor’s closing   remarks. See Commonwealth v.

Sandusky, 77 A.3d 663, 670 (Pa.Super. 2013). In any event, we find the

claim to be without merit.

        We will not grant a new trial based on statements made by the

prosecutor during closing argument unless “the unavoidable effect of the

challenged comments would prejudice the jurors and form in their minds a

fixed bias and hostility toward the defendant such that the jurors could not

weigh the evidence and render a true verdict.” Commonwealth v. Burno,

94 A.3d 956, 974 (Pa. 2014) (quoting Commonwealth v. Spotz, 47 A.3d 63,

98 (Pa. 2012)). Both the prosecution and defense are “accorded reasonable

latitude   and    may   employ   oratorical   flair   in   arguing”   to   the   jury.

Commonwealth v. Williams, 896 A.2d 523, 542 (Pa .2006).

        Moreover, we evaluate the prosecutor’s remarks not in a vaccum, but in

context. Commonwealth v. Rolan, 964 A.2d 398, 410 (Pa.Super. 2008). A

remark will not be found inappropriate if based on the evidence presented at

trial. Williams, 896 A.2d at 542. And, while the prosecutor should not offer a

personal opinion as to the credibility of a witness, the prosecutor is permitted

                                       -6-
J-S78024-18



to respond to defense arguments. Burno, 94 A.3d at 974. A prosecutor only

improperly “bolsters” a witness by personally assuring the jury of the witness’s

truthfulness or suggesting extrinsic information confirms the witness’s

testimony. Commonwealth v. Reid, 99 A.3d 427, 447-48 (Pa. 2014).

      We find no impropriety in the prosecutor’s remarks that O.B. went

“south” and that this is a common occurrence for trial witnesses. The law

allows for the introduction of prior statements made under reliable

circumstances because inconsistency in witness testimony is not uncommon.

See Pa.R.E. 803.1(1) (providing prior inconsistent statement by trial witness

admissible as substantive evidence of truth if signed and adopted by the

witness). Such a statement may possess “superior indicia of reliability as it

was rendered at a point in time closer to the event described . . . when

memory will presumably be fresher and opportunity for fabrication lessened.”

Commonwealth v. Wilson, 707 A.2d 1114, 1119 (Pa. 1998) (quoting

Commonwealth v. Brady, 507 A.2d 66, 69 (Pa. 1986)).

      Here, the Commonwealth introduced evidence that O.B.’s statement

was accurate and his trial testimony fabricated. It did so through evidence

that O.B. went to the police station and made a statement that corroborated

the testimony of the other two eyewitnesses, despite O.B.’s trial testimony to

the contrary, and evidence that Brown suggested during a phone call made

from prison that O.B. should recant the statement. Therefore, the prosecutor’s

remarks indicating that O.B.’s statement was more credible than his testimony

was based on trial evidence. Williams, 896 A.2d at 542.

                                     -7-
J-S78024-18



      Moreover, the Commonwealth’s attempt to emphasize the credibility of

O.B.’s statement was a permissible response to the defense’s argument that

the jury should discredit the statement. Burno, 94 A.3d at 974. And, as the

prosecutor did not personally opine that the statement was truthful, or imply

that there were extrinsic reasons for the jury to credit the statement, she did

not improperly bolster the credibility of the statement to the jury. Reid, 99

A.3d at 447-48. In addition, the court instructed the jury that it was not to

construe the arguments of counsel as evidence, and was to weigh the

credibility of each witness. See Commonwealth v. Laird, 988 A.2d 618, 629

(Pa. 2010) (stating law presumes jury followed court’s instructions).

      We therefore conclude the trial court did not abuse its discretion in

overruling Brown’s objection to the prosecutor’s closing remarks under the

circumstances present in this case.

                 II. Weight and Sufficiency of Evidence

      Brown argues the evidence was insufficient because there was no

physical evidence “linking” him to the homicide and he impeached the

testimony of the three eyewitnesses as follows: O.B. recanted his testimony,

the second eyewitness gave a description to the police which did not match

Brown, and the third eyewitness testified she was not wearing her eyeglasses

when she saw the shooting and gave inconsistent testimony. Brown states the

verdict was against the weight of the evidence “for the same reasons.” Brown’s

Br. at 11.




                                      -8-
J-S78024-18



      We caution that challenges to the weight and sufficiency of the evidence

are separate and distinct claims, which are viewed under different standards

of   review,   and,   when   successful,   warrant   different   remedies.   See

Commonwealth          v.   Widmer,   744    A.2d   745,    751-52   (Pa.   2000).

Nevertheless, the trial court explained the legal standards for deciding both

the sufficiency and weight claims, and decided them accordingly. Upon review

of the parties’ briefs, the applicable law, and the certified record, we discern

no error of law or abuse of discretion in the trial court’s analysis. We therefore

affirm the trial court’s disposition of these issues on the basis of the opinion

of the Honorable Barbara A. McDermott, which we adopt and incorporate

herein. See Tr. Ct. Op. at 5-8.

                               III. Sentencing

      In his final issue, Brown argues that the court incorrectly “decided

[Brown] had no mitigating circumstances, despite the record showing his

traumatic family upbringing, his youthful age, family support and lack of

direction in life.” Brown’s Br. at 11. Brown also argues his sentence, while

falling within the standard range of the Sentencing Guidelines, was “excessive

for satisfying the statutory goal[s] of sentencing.” Id.

      Before addressing the merits of Brown’s claim, we must determine

whether: (1) the appeal is timely; (2) the issue was preserved; (3) the brief

includes a Pa.R.A.P. 2119(f) statement; and (4) the statement raises a

“substantial question that the sentence appealed from is not appropriate

under the Sentencing Code.” See Commonwealth v. Heaster, 171 A.3d

                                      -9-
J-S78024-18



268, 271-72 (Pa.Super. 2017) (quoting Commonwealth v. Moury, 992 A.2d

162, 170 (Pa.Super. 2010)), appeal denied, 181 A.3d 1078 (Pa. 2018).

      The Commonwealth argues that Brown has failed to include a Pa.R.A.P.

2119(f) statement in his brief, and thus his challenge to the discretionary

aspects of his sentence is waived. We agree. See Commonwealth v. Kiesel,

854 A.2d 530, 533 (Pa.Super. 2004) (holding appellate court has no discretion

to allow appeal when appellee objects to omission of Rule 2119(f) statement).

Moreover, a guidelines sentence is presumed appropriate. Commonwealth

v. Maneval, 688 A.2d 1198, 1199 (Pa.Super. 1997). Further, where a court

had the benefit of a presentence investigation report, as it did here, we

presume    the   court    was   aware   of   all   relevant   information.   See

Commonwealth v. Bonner, 135 A.3d 592, 605 (Pa.Super. 2016); Tr. Ct.

Op. a 9-10 (stating trial court reviewed presentence and mental health reports

and considered all relevant sentencing factors). Therefore, were the

discretionary sentencing issue not waived by Brown’s failure to petition this

court for review, we would find the issue lacking in merit.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/22/19

                                    - 10 -
                                                                                       Circulated 04/02/2019 02:00 PM

                                                                                                    FILED

                         IN THE COURT OF COMMON PLEAS                                          OEC 2 12017
                    FIRST JUDICIAL DISTRICT OF PENNSYLVANIA                                Office of Judicial Records
                             CRIMINAL TRIAL DIVISION                                         Appeals/Post Trial
COMMONWEALTH OF PENNSYLVANIA                                      CP-5 l-CR-0012767-2015


       v.
                                   CP-51-CR-0012767-2015 Comm. v. Brown. Oimitrius
                                                     Opimon




                                              I
DIMITRIUS BROWN

                                        II I II II8046648391
                                                    11111111111111111
                                                  OPINION
McDermott, J.                                                                        December 21, 2017


Procedural Histon·

       On October 16, 2015, the Defendant, Dimitri us Brown, was arrested and charged with

murder and related offenses. On July 10, 2017, the Defendant appeared before this Court and

elected to be tried by ajury. On July 14, 2017, the jury convicted him on all charges. On

September 28, 201 7, this Court sentenced the Defendant to twenty to forty years of

imprisonment for Third-Degree Murder, with concurrent terms of two and a half to five years for

Firearms Not to be Carried Without a License and one to two years for Carrying a Firearm in

Public in Philadelphia, and a consecutive term of two and a half to five years for Persons Not to

Possess a Firearm, for a total sentence of twenty-two and half to forty-five years of

imprisonment.

       On October 10, 2017, this Court denied the Defendant's timely Post-Sentence Motion.

On October 25, the Defendant timely appealed. On November 10, 2017, the Defendant filed a

1925(b) Statement of Matters Complained of on Appeal.
Facts

        On October 12, 2015, around 8 p.m., in Philadelphia, the decedent, Duval De Shields, Jr.

(age fourteen), Brianna Boone, and friends were riding bikes when DeShields received a cell

phone call. After the call, DeShields told Boone that someone's mother was around the corner

looking for him because he had been accused him of "messing with" a little boy. Earlier that

day, Boone, DeShields, and another friend had broken up a fight between minors on 10th Street.

When another fight was about to begin, DeShields had pulled out a BB gun. N.T., 7/11/2017 at

221-24.

        After the phone call, DeShields was afraid to ride around the corner, but with some

convincing from Boone that he had nothing to fear, they rode their bikes to 10th Street. When

they arrived, the Defendant, Dimitrius Brown (who Boone knew as "Meek"), approached

DeShields. Boone, standing just a few feet away, heard the Defendant ask DeShields, "what

makes you think it's cool for you to pull your gun out on my young bol [sic]?" According to

Boone, after DeShields said he did not have a gun, the Defendant grabbed DeShields' arm.

When DeShields yanked away from the Defendant and started to run, the Defendant pulled a

revolver from his coat and shot him. At trial, Boone identified the Defendant as the shooter and

testified that she knew the Defendant for two or three years before the shooting. Boone also

testified that she saw the Defendant cleaning or fixing the same revolver a couple of days before

the shooting. It was stipulated at trial that the Defendant did not have a license to carry a

firearm. N.T., 7/11/2017 at 199-201, 204-05, 207, 242, 255, 265.

        A week after the murder, O.B., age fourteen at the time, gave a statement to detectives.1

In his statement, O.B. said that he was at home on the night of the shooting when his friend T.G.


I O.B. went "south" at trial, but his statement to detectives was admitted as substantive evidence under Brady/Lively.

See Commonwealth v, lively, 703 A.2d 467 (Pa. Super. 1997).                     ·

                                                          2
arrived and told him that DeShields had pulled a gun on T.G. 's little brother. According to T.G.,

DeShields had also flashed a gun at him. T.G. told O.B. that he wanted to fight DeShields. O.B.

and T.G. then walked to l 0th and Thompson Streets, the intersection just above where the instant

shooting would occur. N.T., 7/10/2017 at 241-47; N.T., 7/11/2017 at 145-46.

       According to O.B., right before the shooting, while O.B. and T.G. were near 10th Street,

the Defendant, who 0.B. knew as "Meat," walked up to O.B. and the two had a brief

conversation. Shortly after their conversation, DeShields arrived on his bike with some friends.

The Defendant walked toward DeShields while 0.B. tried to grab the Defendant's arm, but the

Defendant yanked it away. Consistent with Boone's testimony, O.B. told detectives that the

Defendant approached DeShields and that the two had a brief conversation; then they started

grabbing at each other in a scuffle. When DeShields attempted to run, the Defendant shot him.

N.T., 7/10/2017 at 247-48, 52; N.T., 7/11/2017 at 57-59.

       At trial, T.G. testified that immediately before the shooting, he saw the Defendant grab

DeShields' hand as DeShields was trying to pull his gun out; when DeShields attempted to run,

the Defendant shot him. In an interview with detectives on October 19, 2015, T. G. identified the

Defendant as the shooter. T.G. again identified the Defendant at trial. N.T., 7/11/2017 at 145-

49, 172, 181, 190.

       When police arrived at the scene shortly after the shooting, they found DeShields lying

on the ground, bleeding from his head. They placed him in the back of an SUV and transported

him to Hahnemann Hospital. At Hahnemann, when police handed DeShields to medical

personnel, a BB gun, with an orange tip on the front of the barrel, fell from DeShields' person

onto the floor of the SUV. The BB gun was a Chinese made, black plastic, 25-caliber, air soft-




                                                 3
type pistol, which resembled a Glock-type semiautomatic gun. N.T., 7/10/2017 at 197-99, 202-

04; N.T., 7/11/2017 at 108-09.

          DeShields was pronounced dead at 10:00 a.m. on October 13, 2015. According to the

medical examiner, Dr. Lindsay Simon, DeShields was shot with a single bullet which entered the

left side of his head, above and slightly behind his left ear, perforated his skull and brain, and

exited the right side of his forehead above his eyebrow. The cause of death was a gunshot

wound to the head; the manner of death was homicide. N.T., 7/1012017 at 126-27, 132.

          The Defendant presented his father Kerry Brown ("Mr. Brown") as an alibi witness, to

which the jury, based on their verdict, rejected. On July 2, 2015, ten days before the instant trial,

the Defendant's father, told defense counsel that he was with the Defendant until 8:45 p.m. in

another part of the city the night of the murder.2 The murder occurred at around 8:30 p.m. At

trial, Mr. Brown testified that he was with his son at C and Somerset Streets in the Kensington

section of the city; but, inconsistent with his statement to defense counsel, he said that he left his

son at 8:20 p.m. When asked why he waited so long to inform anyone about his son's alibi, Mr.

Brown explained that his son had reminded him a couple of times to say something but that he

had been preoccupied-he told his son, "I will get to it." N.T., 7/12/2017 at 25, 34, 36, 44, 64-

65.

Discussion

           The Defendant claims that there was insufficient evidence to sustain the verdict for his

Third-Degree Murder conviction. He specifically argues that the Commonwealth did not

sufficiently identify him as the shooter and that the witnesses' testimony were inconsistent. He

also claims that he presented credible alibi evidence.



2   Defense counsel memorialized the statement.

                                                    4
       Evidence presented at trial is sufficient when, viewed in the light most favorable to the

Commonwealth as the verdict winner, the evidence and all reasonable inferences derived

therefrom are sufficient to establish all elements of the offense beyond a reasonable doubt.

Commonwealth v. Baumhammers, 960 A.2d 59, 68 (Pa. 2008). The Commonwealth may sustain

its burden of proving each element of the crime beyond a reasonable doubt by means of wholly

circumstantial evidence. Commonwealth v. Estepp, 17 A.3d 939, 943 (Pa. Super. 2011) (citing

Commonwealth v. Brooks, 7 A.3d 852, 856-57 (Pa. Super. 2010)). The fact-finder is free to

believe all, part, or none of the evidence, and credibility determinations rest solely within the

purview of the fact-finder. Commonwealth v. Diamond, 83 A.3d 119 (Pa. 2013). The Superior

Court considers all the evidence admitted, without regard to any claim of wrongly admitted

evidence. Commonwealth v. Kane, 10 A.3d 327, 332 (Pa. Super. 2010). The Superior Court will

also not weigh the evidence or make credibility determinations. Id.

       Third-Degree Murder is "all other kinds of murder" other than First- or Second-Degree

Murder. Commonwealth v. Marquez, 980 A.2d 145, 148 (Pa. Super. 2009); see also 18 Pa.C.S. §

2502(c). The elements of Third-Degree Murder, developed by case law, are a killing done with

legal malice. Marquez, supra (citing Commonwealth v. Mac.Arthur, 629 A.2d 166 (Pa. Super.

1993). Malice for Third-Degree Murder is defined as:

               wickedness of disposition, hardness of heart, cruelty, recklessness
               of consequences, and a mind regardless of social duty, although a
               particular person may not be intended to be injured[.] Malice may
               be found where the defendant consciously disregarded an
               unjustified and extremely high risk that his actions might cause
               serious bodily injury. Malice may be inferred by considering the
               totality of the circumstances.

Commonwealth v. Thompson, 106 A.3d 742, 757 (Pa. Super. 2014).




                                                  5
       The Defendant's claim is meritless as the evidence was more than sufficient to sustain the

verdict. Three eyewitnesses identified the Defendant as the person who shot DeShields after

DeShields attempted to run. DeShields was shot in the back of the head, consistent with the

witnesses' testimony. Further, malice for Third-Degree Murder can be inferred from the

Defendant's use of a deadly weapon in shooting De Shields in the head, a vital body part.

Commonwealth v. Truong, 36 A.3d 592, 598 (Pa. Super. 2012) (citing Commonwealth v.

Gooding, 818 A.2d 546, 550 (Pa. Super. 2003)).

       The Defendant's claim that the witnesses' identifications of the Defendant "were too

inconsistent" is misplaced. This claim goes to the weight of the evidence, not the sufficiency.

Nonetheless, this claim warrants no relief as the eyewitnesses were largely consistent. Each

eyewitness identified the Defendant as the shooter, each saw the Defendant shoot DeShields as

he attempted to run, and each knew the Defendant and the victim before the shooting. If there

were minor inconsistencies in the witnesses' testimony, the jury was free to resolve these

inconsistencies and still find for the Commonwealth.

       As for the Defendant's proffered alibi defense from his father, the jury clearly rejected it

after finding it not credible. Mr. Brown testified that he was aware of his son's arrest not long

after the murder, yet he waited until ten days before trial=-over a year after his son's arrest-to

inform anyone about his son's alibi. Mr. Brown incredibly explained that the reason for the

delay was that he had been preoccupied. Mr. Brown's testimony was also inconsistent in that

while the murder occurred at around 8:30 p.m., Mr. Brown initially gave defense counsel a

statement claiming that he left his son at 8:45 p.m.; at trial, he said that he left his son at 8:20.

       The Defendant claims that his conviction for Third-Degree Murder was against the

weight of the evidence. An argument that the verdict is contrary to the weight of the evidence



                                                    6
concedes that there is sufficient evidence to sustain the verdict but contends, nevertheless, that

the verdict is against the weight of the evidence. Commonwealth v. Davis, 799 A.2d 860, 865

(Pa. Super. 2002). An allegation that the verdict is against the weight of the evidence is

addressed to the sound discretion of the trial court. Commonwealth v. Dupre, 866 A.2d 1089,

1101 (Pa. Super. 2005) (citing Commonwealth v. Sullivan, 820 A.2d 795, 805-06 (Pa. Super.

2003); Commonwealth v. Widmer, 744 A.2d 745, 751-52 (Pa. 2000). "A new trial should not be

granted because of a mere conflict in the testimony or because the judge on the same facts would

have arrived at a different conclusion. A trial judge must do more than reassess the credibility of

the witnesses and allege that he would not have assented to the verdict ifhe were a juror."

Commonwealth v. Bruce, 916 A.2d 657, 665 (Pa. Super. 2007) (citing Widmer, supra)).

       For weight of the evidence claims, the Supreme Court has explained that the test is

whether the verdict must be so contrary to the evidence as to shock one's sense of justice.

Commonwealth v. Diggs, 949 A.2d 873, 879-80 (Pa. 2008). Since the fact finder is free to

believe all, part, or none of the evidence and to determine the credibility of the witnesses, for a
                                            '
defendant to prevai I on a challenge of the weight, the evidence must be "so tenuous, vague and

uncertain that the verdict shocks the conscience of the court." Commonwealth v. Sullivan, 820

A.2d 795, 806 (Pa. Super. 2003). An appellate court cannot substitute its judgment for that of

the finder of fact. Commonwealth v. Morris, 958 A.2d 569, 577 (Pa. Super. 2008) (citing

Commonwealth v. Champney, 832 A.2d 403, 408 (Pa. 2003)). A weight of the evidence

challenge is one of the least assailable reasons for granting or denying a trial. Commonwealth v.

Horne, 89 A.3d 277, 285 (Pa. Super. 2014) (citing Widmer, 744 A.2d at 753).

       This claim is devoid of merit as the jury's verdict did not shock one's sense of justice.

The Commonwealth presented a considerable amount of eyewitness testimony and physical



                                                  7
evidence that the Defendant fatally shot DeShields while DeShields attempted to run from him.

The jury's verdict indicates that they chose to believe this evidence rather than the Defendant's

theory of the case.

           The Defendant next claims that the Commonwealth's comment in closing arguments, that

it was common for witnesses to recant their statements, after 0.8. went "south" at trial, had an

incurable effect on the jury. After the Commonwealth made this statement, defense counsel

objected. This Court overruled the objection, but informed the Commonwealth that she could

explain what she meant. The Commonwealth then proceeded to accurately explain to the jury

why previously signed and adopted statements can be admitted as substantive evidence. See

Commonwealth v. Lively, 703 A.2d 467 (Pa. Super. 1997). Because the Commonwealth

merely-and accurately--explained the law, which is within its purview, this claim requires no

relief.'

           Finally, the Defendant claims that his sentence was excessive. In furnishing a sentence, a

trial court "shall follow the general principle that the sentence imposed should call for

confinement that is consistent with the protection of the public, the gravity of the offense [ ... ]

and the rehabilitative needs of the defendant." 42 Pa.C.S. § 9721(b). It is well-settled that

sentencing is a matter vested in the sound discretion of the trial court, and will not be disturbed

absent a manifest abuse of discretion. Commonwealth v. Antidormi, 84 A.3d 736, 760 (Pa. Super.

2014) (citing Commonwealth v. Robinson, 931 A.2d 15, 26 (Pa. Super. 2007)). An abuse of

discretion is not merely an error in judgment, but a defendant must establish that the sentencing

court misapplied the law or exercised its judgment for reasons of partiality, prejudice, bias, or ill-




3   See N.T., 7/12/2017 at 121-127.

                                                    8
will, or arrived at a manifestly unreasonable decision. Commonwealth v. Anderson, 830 A.2d

1013, 1018 (Pa. Super. 2003).

          A defendant challenging the discretionary aspects of his sentence must establish, inter

alia, that there is a substantial question that the sentence appealed from is not appropriate under

the Sentencing Code. Commonwealth v. Serrano, 150 A.3d 4 70, 4 73 (Pa. Super. 2016) (quoting

Commonwealth v. Swope, 123 A.3d 333, 337 (Pa. Super. 2015) (citations omitted)). A

substantial question exists when an appellant raises "a colorable argument that the sentence

imposed is either inconsistent with a specific provision of the Sentencing Code or is contrary to

the fundamental norms underlying the sentencing process." Commonwealth v. Gonzalez, I 09

A.3d 711, 731 (Pa. Super. 2015). The consecutive nature of a defendant's sentence does not

raise a substantial question. Commonwealth v. Zirkle, 107 A.3d 127, 134 (Pa. Super. 2014).

          In imposing a sentence, a court shall follow the general principle that the sentence

imposed calls for conferment that is consistent with the protection of the public, the gravity of

the offense as it relates to the impacton the life of the victim and the community, and the

rehabilitative needs of the defendant. 42 Pa.C.S. § 972l(b). Where the trial court is informed by

a pre-sentence report, it is presumed that the court is aware of all appropriate sentencing factors

and considerations, and that its discretion should not be disturbed. Commonwealth v. Bullock, ---

A.3d --- (Pa. Super. 2017) (citing Commonwealth v. Ventura, 975 A.2d 1128, 1135 (Pa. Super.

2009)).

          This Court reviewed the Defendant's presentence and metal health reports before

sentencing. This Court reviewed and considered the Defendant's age, upbringing, educational

background, and criminal history. This Court also considered the Defendant's rehabilitative

needs and the sentencing guidelines. With a prior record score of five, and an offense gravity



                                                   9
score of fourteen, the standard range of a minimum sentence for the Defendant's Third-Degree

Murder conviction was sixteen years of imprisonment to the statutory limit. His sentence of

twenty to forty years imprisonment for Third-Degree Murder was within the standard range and

did not exceed the statutory limit. His sentence was also appropriate given the seriousness of the

offense and the effect it had on the community. The Defendant fatally shot a fourteen year old

minor in the head just a few feet from other minors. As such, no relief is due.

       For the foregoing reasons, the judgment of sentence should be affirmed.



                                                             BY THE COURT,



                                                             Barbara A. McDermott, J.




                                                10
Commonwealth v. Dimitrius Brown
CP-5 l-CR-0023767-2016


                                    PROOF OF SERVICE

       I hereby certify that I am this day serving the foregoing filing upon the person(s), and in
the manner indicated below, which service satisfies the requirements of Pa. R. Crim. P. 114:


                              Philadelphia District Attorney's Office
                              Three South Penn Square
                              Philadelphia, PA 19107
                              Attn: Alison Ruth, Esq.

Type of Service:              DA's Courthouse Assigned Box


                              Ben Cooper, Esq.
                              160 I Cherry Street
                              Ste. 1320
                              Philadelphia, PA 19102

Type of Service:              First-Class Mail


                              Dimitrius Brown
                              MU7427
                              SCI Chester
                              500 E. Fourth Street
                              Chester, PA 19013

Type of Service:              Certified Mail




Dated: December 21, 2017